Case 1:16-cv-03430-RA-DCF Document 85-2 Filed 04/15/19 Page 1 of 5

UNITED STATES DISTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK

___________________________________ x
RAPTOR TRADING SYSTEMS, INC., : No. l6-CV-3430 (RA)

Plaintiff,
v.
DAVID BETH and MICHAEL WALLACH,

Def`endants.
----------------------------------- X
MICHAEL WALLACH and DAVID BETH, : No. lG-CV-5392 (RA)

Plaintiffs,

V.

THEODOROS LARDOS, MARK HINMAN,
NELSON IGNACIO, and ALEJANDRO GIL,

Defendants
___________________________________ x

RULE 26(3)(1) INITIAL msCLosUREs oF
MICHAEL wALLAcH AND DAvn) BETH

Michael Wallach (“Wallach”) and David Beth (“Beth”), by their attorneys, O’Hare
Parnagian LLP, disclose the following pursuant to Rule 26(21)(]) of the Federal Rules of Civil
Procedure:

l. The name and, if known, the address and telephone number of each individual
likely to have discoverable information_along with the subjects of that
information_that the disclosing party may use to support its claims or defenses:

a. Michael Wallach
c;‘o O’Hare Pamagian LLP
82 Wall Street, Suite 300
New York, NY 10005
(212) 425-1401

Information concerning (l) negotiation of the RaptorfOMEX transaction,
including negotiation of the Term Sheet, the Putz'Call Agreernent, the

Case 1:16-cv-03430-RA-DCF Document 85-2 Filed 04/15/19 Page 2 of 5

Stockholders and Management Agreement, the Promissory Note, and related
transaction documents and (2) the parties’ agreement regarding the “Call Price.”

b. David Beth
c;‘o O’I-lare Parnagian LLP
82 Wall Street, Suite 300
New York, NY 10005
(212) 425-1401

Information concerning: (1) negotiation of the Rapton‘OMEX transaction,
including negotiation of the Term Sheet, the Puthall Agreement, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction documents and (2) the parties’ agreement regarding the “Call Price.”

c. Theodoros Lardos
c/o Anderson Kill P.C.
1251 Avenue of the Americas
New York, NY 10020
(212) 278-1000

Information concerning: (l) negotiation of the Rapton"Ol\/IE,X transaction,
including negotiation and drafting of the Term Sheet, the Putr'Call Agreement, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction doeurnents; (2) the paities’ agreement regarding the “Call Price”; (3)
the decision to exercise and the purported exercise of the “Call Option” by Raptor
Trading Systems, Inc. (“Raptor”); (4) meetings ofRaptor’s Board of Directors
from February 1?, 2015 to the present; (5) the decision to terminate and the
purported termination of Wallach’s and Beth’s position as Class D representatives
to Raptor’s Board of Directors, including but not limited to the termination of
compensation payable to Wallach and Beth in their capacities as Class D
Representatives; (6) the purported deferral of Raptor’s first installment payment
under the Promissory Note; (7) the actual or contemplated sale of Raptor or other
extraordinary transaction involving Raptor, including but not limited to actual or
contemplated transactions With IRESS Limited or any of its affiliates (“IRESS”).

d. Mark Himnan
cfc Anderson Kill P.C.
1251 Avenue of the Americas
New York, NY 10020
(212) 2'}'8-1000

Information concerning: (l) negotiation of the RaptorfOMEX transaction,
including negotiation and drafting of the Term Sheet, the Puthall Agreement, the
Stocl<holders and Management Agreement, the Promissory Note, and related
transaction documents; (2) the parties’ agreement regarding the “Call Price”; (3)
the decision to exercise and the purported exercise of the “Call Option” by
Raptor; (4) meetings of Raptor’s Board of Directors from February 17, 2015 to

2

Case 1:16-cv-03430-RA-DCF Document 85-2 Filed 04/15/19 Page 3 of 5

the present; (5) the decision to terminate and the purported termination of
Wallach’s and Beth’s position as Class D representatives to Raptor’s Board of
Directors, including but not limited to the termination of compensation payable to
Wallach and Beth in their capacities as Class D Representatives; (6) the purported
deferral of Raptor’s first installment payment under the Promissory Note; (7) the
actual or contemplated sale of Raptor or other extraordinary transaction involving
Raptor, including but not limited to actual or contemplated transactions with
lRESS.

e. Nelson Ignacio
cio Anderson Kill P.C.
1251 Avenue of the Alnericas
New York, NY 10020
(212) 228-1000

Information concerning: (1) negotiation of the RaptorfOMEX transaction,
including negotiation and drafting of the Term Sheet, the Put/Call Agreernent, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction documents; (2) the parties’ agreement regarding the “Call Price"; (3)
the decision to exercise and the purported exercise of the “Call Option” by
Raptor; (4) meetings of Raptor’s Board of Directors from February 17, 2015 to
the present; (5) the decision to terminate and the purported termination of
Wallach’s and Beth’s position as Class D representatives to Raptor’s Board of
Directors, including but not limited to the termination of compensation payable to
Wallach and Beth in their capacities as Class D Representatives; (6) the purported
deferral of Raptor’s first installment payment under the Promissory Note; (7) the
actual or contemplated sale of Raptor or other extraordinary transaction involving
Raptor, including but not limited to actual or contemplated transactions with
lRESS.

f. Alejandro Gil
cio Anderson Kili P.C.
1251 Avenue of the Americas
New York, NY 10020
(212) 278-1000

Information conceming: (l) negotiation of the RaptorfOMEX transaction,
including negotiation and drafting of the Term Sheet, the Put/Call Agreement, the
Stockholders and Management Agreernent, the Promissory Note, and related
transaction documents; (2) the parties’ agreement regarding the “Call Price”; (3)
the decision to exercise and the purported exercise of the “Call Option” by
Raptor; (4) meetings of Raptor`s Board of Directors from February i?, 2015 to
the present; (5) the decision to terminate and the purported termination of
Wallach’s and Beth’s position as Class D representatives to Raptor’s Board of
Directors, including but not limited to the termination of compensation payable to
Wallach and Beth in their capacities as Class D Representatives; (6) the purported
deferral of Raptor’s first installment payment under the Promissory Note; (7) the

3

Case 1:16-cv-03430-RA-DCF Document 85-2 Filed 04/15/19 Page 4 of 5

actual or contemplated sale of Raptor or other extraordinary transaction involving
Raptor, including but not limited to actual or contemplated transactions with
lRESS.

g. Christopher C. Tsien
5950 Symphony Woods Rd., Suite 215
Columbia, MD 21044-3424
(4]0) 997-68'?0

lnforrnation concerning: ( l) negotiation of the Raptor!OMEX transaction
including negotiation and drafting of the Term Sheet, the Puthall Agreement, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction documents and (2) the parties’ agreement regarding the “Call Price.”

h. Steven D. Oppenheirn
Faust Oppenheim LLP
488 Madison Avenue, 17th Floor
New York, NY 10022
(212) 751-7?00

Information concerning: (1) negotiation of the Raptor/OMEX transaction,
including negotiation of the Terrn Sheet, the PuUCall Agreernent, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction documents and (2) the parties’ agreement regarding the “Call Price.”

i. Petra Davenport
Faust Oppenheim LLP
488 Madison Avenue, 17th Floor
New York, NY 10022
(212) 751-7700

Information concerning: (l) negotiation of the RaptorfOMEX transaction,
including negotiation of the Term Shect, the Putr'Call Agreement, the
Stockholders and Management Agreement, the Promissory Note, and related
transaction documents and (2) the parties’ agreement regarding the “Call Price.”

A description by category and location of all documents, electronically stored
information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses:

The documents described below are in the possession, custody, or control of Neff’ s
conn sel.

a. Electronic and written correspondence
b. Raptor/OMEX transaction documents and drafts thereof
c. Records of payment of certain Class D representative fees

4

Case 1:16-cv-03430-RA-DCF Document 85-2 Filed 04/15/19 Page 5 of 5

A computation of each category of damages claimed by the disclosing party:

The monetary damages claimed by Wallach and Beth, exclusive of prejudgment interest,
include the following:

a.

$3,265,826.88 for the difference between the purported Call Price paid by Raptor
and the actual Call Price that should have been paid by Raptor.

At least $432,000 for fees owed to Wallach and Beth as Class D representatives to
Raptor’s Board of Directors.

$428,000 plus late payment interest as set forth in the Promissory Note for
Raptor’s failure to make the first installment payment due under the Promissory
Note.

$2,140,000 plus accumulated interest as set forth in the Promissory Note in
connection with acceleration

Damages for losses associated with being deprived of benefits of tender offer (or
analogous offer) for 8% ownership stake in Raptor.

Wallach and Beth reserve the right to seek additional damages as Warranted by further
investigation of their claims and by discovery in the above-captioned action. Wallach
and Beth will supplement this disclosure to the extent required by Fed. R. Civ. P. 26(e).

4. Any insurance agreement under Which an insurance business may be liable to
satisfy all or part of a possible judgment in the action or to indemnify or reimburse
for payments made to satisfy the judgment:

Not applicable

DATED:

New York, New York
September 15, 2016

     

obert A. O’l-Iare Jr.
Andrew C. Levitt
O’HARE PARNAGIAN LLP
82 Wall Street, Suite 300
New York, NY 10005

(212) 425-1401
rohare@ohareparnagian.com
alevitt@ohareparnagian.corn

Attomeysfor Michaei Wallach and David Beth

